 Case 2:21-cv-10146-BAF-DRG ECF No. 8, PageID.90 Filed 02/09/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN


GEOFFREY LEONARD, LAURA
MISUMI, and SARAH MESSER,
                                            Case No. 2:21-cv-10146-BAF-DRG
      Plaintiffs,
                                            Hon. Bernard A. Friedman
v.                                          Magistrate Judge David R. Grand

NOKEL LLC, DVI 2 LLC, VILLAGES
PROPERTY MANAGEMENT LLC,
ALEX DECAMP, and REIMER
PRIESTER,

      Defendants.


                                APPEARANCE

      PLEASE TAKE NOTICE that John T. Sheets hereby enters his appearance

as attorney for ALL Defendants in the above-captioned matter.

                               BARRIS, SOTT, DENN & DRIKER, P.L.L.C.

                               By: /s/John T. Sheets
                                      John T. Sheets (P77706)
                               Attorneys for Defendants
                               333 West Fort Street, Suite 1200
                               Detroit, MI 48226
                               313-965-9725
Dated: February 9, 2021        jsheets@bsdd.com
 Case 2:21-cv-10146-BAF-DRG ECF No. 8, PageID.91 Filed 02/09/21 Page 2 of 2




                         CERTIFICATE OF SERVICE

       I hereby certify that on February 9, 2021, the Appearance of John T. Sheets,
and this Certificate of Service were filed with the Clerk of the Court and served on
all counsel of record via the electronic court filing system.

                          By: John T. Sheets
                               John T. Sheets (P77706)
620683




                                         2
